Case 1:20-mc-00199-JGK-OTW Document 3-45 Filed 04/24/20 Page 1 of 2




               Exhibit SS
    Case 1:20-mc-00199-JGK-OTW Document 3-45 Filed 04/24/20 Page 2 of 2




      CIRCULAR LETTER RESOLUTION OFTHE FOUNDATION COUNCIL OF

                                  BALDA FOUNDATION

                                     September 25, 2003.


Pursuant to Art. 8 lit. g) of the statutes of Fondation BALDA, Vaduz, dated May 9, 1997, the
Foundation Counci.l may pass resolutions in writing on proposals. Such resolutions by
circular letter require the unanimous consent of all members. Substitution is not permitted.

                                        RESOLUTION:


Further to the recommendation dated September 25, 2003 by Onyx Financial Advisors Ltd. in
respect of the proposed acquisition of a participation in a real estate property located at 237
Park Avenue, New York, NY, we hereby approve as follows;


•   To authorize Five Mounts Properties Holding Limited to incorporate an appropriate
    holding structure for the proposed project.

•   To authorize Five Mounts Properties Holding Limited to,review the project and negotiate
    (a) the acquisition of the participation in the property, (b) the financing provided by
    Citigroup and (c) the acquisition of the air rights for further development of the property.

"   To authorize Mr. Peter Blauw, Ms. Sandra Horemans and Mr. Peter Veenend.aal to
    represent the company in all matters related to the above.


             of the resolution:




HSBC Republic Trust Company (BVI) Ltd.




                                                                                   BSGR_LCIA_2_0039225
